

116 HR 3464 IH: America’s Call To Improve Opportunities Now for National Service Act
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3464IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Mr. Larson of Connecticut (for himself, Mr. Kennedy, Mr. Moulton, Ms. Shalala, Ms. Hill of California, Ms. Matsui, Mr. Price of North Carolina, Ms. Adams, Mr. Aguilar, Mr. Allred, Ms. Barragán, Ms. Bass, Mrs. Beatty, Mr. Bera, Mr. Beyer, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brownley of California, Mrs. Bustos, Mr. Butterfield, Mr. Carbajal, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Cartwright, Mr. Case, Mr. Casten of Illinois, Ms. Castor of Florida, Ms. Judy Chu of California, Mr. Cicilline, Mr. Cisneros, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Cohen, Mr. Connolly, Mr. Cooper, Mr. Correa, Mr. Costa, Mr. Courtney, Mr. Cox of California, Mr. Crow, Mr. Cuellar, Mr. Cummings, Mr. Danny K. Davis of Illinois, Ms. Dean, Mr. DeFazio, Ms. DeGette, Ms. DeLauro, Ms. DelBene, Mrs. Demings, Mr. DeSaulnier, Mr. Deutch, Mrs. Dingell, Mr. Michael F. Doyle of Pennsylvania, Mr. Engel, Ms. Escobar, Ms. Eshoo, Mr. Espaillat, Mr. Evans, Mr. Foster, Ms. Fudge, Mr. Gallego, Mr. Garamendi, Mr. García of Illinois, Mr. Gomez, Mr. Gonzalez of Texas, Mr. Gottheimer, Mr. Grijalva, Ms. Haaland, Mr. Hastings, Mr. Heck, Mr. Higgins of New York, Mr. Himes, Mr. Horsford, Ms. Houlahan, Mr. Huffman, Ms. Jackson Lee, Ms. Jayapal, Mr. Jeffries, Ms. Johnson of Texas, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Keating, Ms. Kelly of Illinois, Mr. Khanna, Mr. Kildee, Mr. Kilmer, Mrs. Kirkpatrick, Mr. Krishnamoorthi, Ms. Kuster of New Hampshire, Mr. Lamb, Mr. Langevin, Mr. Larsen of Washington, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Lee of California, Mrs. Lee of Nevada, Mr. Levin of Michigan, Mr. Levin of California, Mr. Lewis, Mr. Ted Lieu of California, Mr. Loebsack, Ms. Lofgren, Mr. Lowenthal, Mrs. Lowey, Mr. Luján, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Meng, Ms. Moore, Ms. Mucarsel-Powell, Mr. Nadler, Mrs. Napolitano, Mr. Neal, Mr. Neguse, Mr. Norcross, Ms. Norton, Mr. O'Halleran, Ms. Omar, Mr. Pallone, Mr. Panetta, Mr. Pappas, Mr. Pascrell, Mr. Payne, Mr. Perlmutter, Mr. Peters, Mr. Peterson, Ms. Pingree, Mr. Pocan, Ms. Pressley, Mr. Quigley, Mr. Raskin, Miss Rice of New York, Mr. Richmond, Ms. Roybal-Allard, Mr. Ruiz, Mr. Ruppersberger, Mr. Rush, Mr. Ryan, Mr. Sablan, Ms. Sánchez, Mr. Sarbanes, Ms. Scanlon, Ms. Schakowsky, Mr. Schiff, Mr. Scott of Virginia, Mr. David Scott of Georgia, Mr. Serrano, Ms. Sewell of Alabama, Mr. Sires, Ms. Slotkin, Mr. Soto, Ms. Speier, Mr. Suozzi, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of Mississippi, Mr. Thompson of California, Ms. Titus, Ms. Tlaib, Mr. Tonko, Mrs. Torres of California, Mrs. Trahan, Mr. Van Drew, Mr. Vargas, Mr. Veasey, Mr. Vela, Ms. Velázquez, Ms. Wasserman Schultz, Ms. Waters, Mrs. Watson Coleman, Mr. Welch, Ms. Wild, Ms. Wilson of Florida, Mr. Yarmuth, and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a National and Community Service Administration to carry out the national and
			 volunteer service programs, to expand participation in such programs, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the America’s Call To Improve Opportunities Now for National Service Act or the ACTION for National Service Act. 2.Table of contents; references (a)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Table of contents; references.
					Sec. 3. Establishment of National and Community Service Administration.
					Sec. 4. Advisory board.
					Sec. 5. Director.
					Sec. 6. National Service Educational Award.
					Sec. 7. Interagency working group.
					Sec. 8. National Service Foundation.
					Sec. 9. 21st Century American Service Outreach Program.
					Sec. 10. Living allowance amounts.
					Sec. 11. Authorized benefits for Corps members.
					Sec. 12. Authorization of appropriations.
					Sec. 13. Exclusion from gross income of national service educational awards.
					Sec. 14. Income tax exclusion for living allowance.
					Sec. 15. Conforming amendments to the National and Community Service Act of 1990.
					Sec. 16. Conforming amendments to the Domestic Volunteer Service Act of 1973.
				
 (b)ReferencesExcept as otherwise expressly provided in this Act, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to that section or other provision of the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.).
 3.Establishment of National and Community Service AdministrationSection 191 (42 U.S.C. 12651) is amended— (1)by striking a Corporation for National and Community Service and inserting the National and Community Service Administration, an independent agency in the executive branch,; and
 (2)by striking The Corporation shall be a Government corporation, as defined in section 103 and inserting The Administration shall have the same status as an executive department listed in section 101. 4.Advisory board (a)Appointment and termsSection 192 (42 U.S.C. 12651a) is amended—
 (1)in subsection (a)— (A)by striking paragraph (1) and inserting the following:
						
							(1)Advisory board
								(A)Initial board members
 (i)Board of directors members electing to serveThere shall be in the Administration an Advisory Board initially composed of the voting members of the Board of Directors of the Corporation for National and Community Service (as in existence the day before the date of enactment of the ACTION for National Service Act) who elect to serve on the Advisory Board.
 (ii)Appointed initial membersIf fewer than seven members of the Board of Directors elect to serve, the Administrator shall appoint additional members to achieve a total of seven members of the Advisory Board, to serve for the term of their predecessors. For purposes of this section, members appointed under this clause shall be treated as if they had been voting members described in clause (i).
 (iii)Board of seven membersAfter the expiration of the terms of the members described in clauses (i) and (ii), and the seven appointments set forth in subparagraph (B), the Advisory Board shall be composed of seven members.
 (B)Appointment of replacement membersUpon the expiration of the term of any of the first seven members of the Advisory Board whose term shall expire, a new member of the Advisory Board shall be appointed as follows:
 (i)The first three members shall be appointed by the President, and shall include— (I)an individual not younger than 18 or older than 25 who—
 (aa)has served in a school-based or community-based service-learning program; or (bb)is or was a participant or a supervisor in a program; and
 (II)an individual who— (aa)is age 55 or older; and
 (bb)has served in the National Senior Service Corps, in a program carried out under title II of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5000 et seq.) or served in a service-based or community-based program under subtitle B of title I.
 (ii)The next member shall be appointed by the Speaker of the House of Representatives. (iii)The next member shall be appointed by the minority leader of the House of Representatives.
 (iv)The next member shall be appointed by the majority leader of the Senate. (v)The next member shall be appointed by the minority leader of the Senate.
 (C)Expiration of the term of remaining initial membersUpon the expiration of the terms on the Advisory Board of the remaining members (after the first seven) who served on the Board of Directors of the Corporation for National and Community Service (as in effect the day before the date of enactment of the ACTION for National Service Act), no new members shall be appointed to replace those remaining members.; and
 (B)in paragraph (2)(D), by striking the Board and inserting the Advisory Board (referred to in this subtitle as the Board); and (2)by striking subsections (c), (d), and (e) and inserting the following:
					
 (c)TermsMembers appointed in accordance with any of clauses (i) through (v) of subsection (a)(1)(B) or under subsection (d) shall serve for a term of 5 years.
 (d)Appointment of new members and vacanciesWhen the term of a member appointed in accordance with any of clauses (i) through (v) of subsection (a)(1)(B) expires, or if a vacancy occurs on the Advisory Board, a new member shall be appointed by the appointing individual and in the manner described in that clause, and, in the case of a vacancy, shall serve for the remainder of the term for which the predecessor of such member was appointed. The vacancy shall not affect the power of the remaining members to execute the duties of the Board..
 (b)Meetings and dutiesSection 192A (42 U.S.C. 12651b) is amended— (1)in subsection (a), by striking 3 times each year and inserting four times each year, with one of the four meetings being an annual meeting to review the Administration’s long-term and strategic goals,; and
 (2)by striking subsection (e), (f), and (g) and inserting the following:  (e)Advisory dutiesThe Board shall have responsibility for making recommendations to the Director concerning the programs and activities of the Administration and the overall policy for the Administration and shall—
 (1)advise the Director with respect to policies, programs, and procedures for carrying out the Director’s functions, duties, or responsibilities under this Act;
 (2)advise the Director on establishing requirements and criteria for qualifying service programs, and on monitoring and evaluating the performance of personnel in carrying out programs and activities;
 (3)review applications of service programs for approval under this Act and make recommendations to the Director with respect to the approval of each program and the amount of financial assistance (if any) to provide to each program;
 (4)review and make recommendations to the Director— (A)with respect to any grants, allotments, contracts, financial assistance, or other payment of the Administration; and
 (B)regarding the regulations, standards, policies, procedures, programs, and initiatives of the Administration;
 (5)review and advise the Director regarding the actions of the Director with respect to the personnel of the Administration, and with respect to such standards, policies, procedures, programs, and initiatives as are necessary or appropriate to carry out the programs and activities of the Administration, including those carried out under the national service laws on the day before the date of enactment of the ACTION for National Service Act;
 (6)make recommendations relating to a program of research for the Administration with respect to national and community service programs;
 (7)ensure effective dissemination of information regarding the programs and activities of the Administration;
 (8)prepare and make recommendations to the Director and the appropriate committees of Congress for changes in the national service laws resulting from the studies and demonstrations conducted by the Administration, which recommendations shall be submitted to the Director and the appropriate committees of Congress not later than January 1 of each year;
 (9)make recommendations to the Director on candidates to serve on the Board of the National Service Foundation described in section 199P; and
 (10)advise on such other matters as the Director may request.. 5.Director (a)AppointmentSection 193(a) (42 U.S.C. 12651c) is amended—
 (1)by striking an individual who shall serve as Chief Executive Officer of the Corporation, and and inserting a Director,; and (2)by adding at the end the following: and who shall hold the same rank and status as the head of an executive department listed in section 101 of title 5, United States Code..
 (b)Interim directorUntil a Director is appointed and confirmed in accordance with the amendments made by subsection (a), the Chief Executive Officer of the Corporation for National and Community Service (as in existence the day before the date of enactment of this Act) may, at the election of the Chief Executive Officer, serve as interim Director.
 6.National Service Educational AwardSection 147(a) (42 U.S.C. 12603(a)) is amended— (1)by striking Except as provided and inserting (1) Except as provided;
 (2)by striking shall receive a national service educational award and all that follows through appropriations) and inserting shall be entitled to a national service educational award equal to the amount set forth in paragraph (2); and
 (3)by adding at the end the following:  (2)Benefit amountThe benefit described in paragraph (1) payable to an individual described in such paragraph shall be in an amount—
 (A)equal to twice the amount of tuition of the institution of higher education where the individual is enrolled or accepted to be enrolled; and
 (B)not to exceed twice the average in-State tuition at a State institution of higher education in the State where the individual is enrolled or accepted to be enrolled.
 (3)AppropriationsThere is hereby appropriated to the National Service Foundation established under subtitle K, for the first full fiscal year after the date of the enactment of this paragraph, and subsequent fiscal years, out of any funds in the Treasury not otherwise appropriated, such sums as may be necessary to carry out this subsection..
 7.Interagency working groupThe Director of the National and Community Service Administration, using funds made available under section 501(a)(5) of the National and Community Service Act of 1990 (42 U.S.C. 12681(a)(5)), shall establish an interagency working group to—
 (1)evaluate and make recommendations regarding a process for evaluating the eligibility, for national service educational awards, of individuals who have participated in national service programs that are not administered under this Act but are described in section 123(2) of that Act (42 U.S.C. 12573(2));
 (2)evaluate the feasibility and advisability of granting Federal hiring preference under chapter 33 of title 5, United States Code, to an individual who has completed at least 1 year of service and is entitled to the award authorized under section 147(a)(2) of that Act (as amended by section 6 of this Act) for that service; and
 (3)not later than 12 months after the date of enactment of this Act, prepare and submit to Congress a report containing the results of the evaluations described in paragraphs (1) and (2).
			8.National Service Foundation
 (a)Elimination of current authority for donations of propertySection 196(a) (42 U.S.C. 12651g(a)) is amended— (1)by striking paragraph (2);
 (2)by redesignating clause (iii) of paragraph (1)(C) as paragraph (2); and (3)in paragraph (2), as redesignated by paragraph (2) of this subsection, by striking all that precedes this term and inserting the following:
					
 (2)Inherently governmental functionAs used in this subsection,. (b)FoundationTitle I (42 U.S.C. 12511 et seq.) is further amended by adding at the end the following new subtitle:
				
					KNational Service Foundation
						199P.National Service Foundation
 (a)EstablishmentIn order to encourage private gifts of real and personal property or any income from that property or other interest in that property for the benefit of, or in connection with, the Administration, and its activities, services, or former participants, and through those gifts to further the mission and purpose of the Administration and to provide greater opportunities for volunteer service, there is established a charitable and nonprofit corporation to be known as the National Service Foundation (referred to in this subtitle as the Foundation) to accept and administer such gifts.
							(b)Board of the foundation
 (1)In generalThe National Service Foundation shall consist of a Board of the Foundation, having as members the Director of the Administration, as an ex officio, nonvoting member, and not less than six individuals, who are not officers or employees of the Federal Government, appointed by the Director after considering the recommendations of the Advisory Board described in section 192.
								(2)Terms
 (A)Initial membersThe terms of the initial members of the Board of the Foundation shall be staggered to assure continuity of administration.
 (B)Subsequent membersA subsequent member shall serve for a term of 6 years. (C)VacanciesIf a vacancy occurs on the Board of the Foundation, a new member shall be appointed by the Director and serve for the remainder of the term for which the predecessor of such member was appointed. The vacancy shall not affect the power of the remaining members to execute the duties of the Board of the Foundation.
 (3)ChairmanThe Director shall be the Chairman of the Board of the Foundation. (4)StatusMembers and staff of the Board of the Foundation shall not be considered to be officers or employees of the Federal Government.
 (5)QuorumA majority of the members of the Board of the Foundation serving at any one time shall constitute a quorum for the transaction of business, and the Foundation shall have an official seal, which shall be judicially noticed.
 (6)MeetingsThe Board of the Foundation shall meet at the call of the Chairman, and not less often than once each year.
								(7)Compensation and travel expenses
 (A)CompensationA member of the Board of the Foundation shall serve without compensation. Notwithstanding section 1342 of title 31, United States Code, the Board may accept and use voluntary and uncompensated services as the Commission determines necessary.
 (B)Travel expensesA member of the Board shall be allowed travel expenses (out of Foundation funds), including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from the member’s home or regular places of business in the performance of services for the Board.
 (c)Authorization To accept and use gifts and bequestsThe Foundation is authorized to accept, receive, solicit, hold, administer, and use any gifts, devises, or bequests, either absolutely or in trust of real or personal property or any income from the property or other interest in the property for the benefit of or in connection with, the Administration, its activities, or its services. The Foundation may not accept any such gift, devise, or bequest that entails any expenditure other than from the resources of the Foundation. An interest in such real property includes, among other things, easements or other rights for preservation, conservation, protection, or enhancement by and for the public of natural, scenic, historic, scientific, educational, inspirational, or recreational resources. A gift, devise, or bequest relating to property may be accepted by the Foundation even though the property is encumbered, restricted, or subject to beneficial interests of private persons, if any current or future interest in the property is for the benefit of the Administration, its activities, or its services.
							(d)Use of funds, investment
 (1)In generalExcept as otherwise required by the instrument of transfer to the Foundation, the Foundation may sell, lease, invest, reinvest, retain, or otherwise dispose of or deal with any property transferred to the Foundation or income from the property as the Board of the Foundation may from time to time determine to be appropriate. The Foundation shall not engage in any business, nor shall the Foundation make any investment, that may not lawfully be engaged in or made by a trust company in the District of Columbia, except that the Foundation may make any investment authorized by the instrument of transfer, and may retain any property accepted by the Foundation.
 (2)Services and facilitiesThe Foundation may utilize the services and facilities of the Administration, and such services and facilities may be made available on request to the extent practicable without reimbursement.
								(e)Succession, liability, and powers
 (1)SuccessionThe Foundation shall have perpetual succession, with all the usual powers and obligations of a corporation acting as a trustee, including the power to sue and to be sued in its own name.
 (2)LiabilityNotwithstanding paragraph (1), the members of the Board of the Foundation shall not be personally liable for acts or omissions related to the Foundation, except for malfeasance.
 (3)PowersThe Foundation shall have the power to enter into contracts, to execute instruments, and generally to do any and all lawful acts necessary or appropriate to its purposes.
 (f)BylawsIn carrying out the provisions of this Act, the Board of the Foundation may adopt bylaws, rules, and regulations necessary for the administration of its functions and enter into contracts for any necessary services.
							(g)Tax exempt status
 (1)In generalThe Foundation and any income or property received or owned by it, and all transactions relating to such income or property, shall be exempt from all Federal, State, and local taxation.
 (2)Contributions to local governmentThe Foundation may, however, in the discretion of the Board of the Foundation— (A)contribute toward the costs of local government in amounts not in excess of those costs that it would be obligated to pay such government if it were not exempt from taxation because of this subsection or because of its status as a charitable and nonprofit corporation; and
 (B)agree to so contribute property transferred to the Foundation and the income derived from the property if such agreement is a condition of the transfer.
 (3)Use of the united statesContributions, gifts, and other transfers made to or for the use of the Foundation shall be regarded as contributions, gifts, or transfers to or for the use of the United States.
 (h)Nonliability of united statesThe United States shall not be liable for any debts, defaults, acts, or omissions of the Foundation.
 (i)ReportsThe Foundation shall, as soon as practicable after the end of each fiscal year, prepare and submit to Congress an annual report on its proceedings and activities, including a full and complete statement of its receipts, expenditures, and investments.
 (j)Initial fundingFor the purposes of assisting the Foundation in establishing an office and meeting initial administrative, project, and other startup expenses, there is authorized to be appropriated $2,500,000 for fiscal year 2020. Such funds shall remain available to the Foundation until they are expended for authorized purposes..
 9.21st Century American Service Outreach ProgramSubtitle F of title I (42 U.S.C. 12631 et seq.) is amended by adding at the end the following:  189E.21st Century American Service Outreach Program (a)DefinitionsIn this section:
 (1)Covered individualThe term covered individual means an individual who is not younger than age 17 or older than age 30. (2)National service programThe term national service program means a program under—
 (A)the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.); or (B)title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.).
 (b)ProgramIn order to ensure that every covered individual who may want to participate in service programs is informed of the opportunities to participate, the Administration shall—
 (1)determine how the Administration will work with, and then work with, Federal or State agencies and other entities to—
 (A)contact each covered individual upon such individual’s 17th birthday to notify the individual about—
 (i)the individual’s eligibility to participate in national service programs; (ii)the national service programs and how to apply for a specific program;
 (iii)other service programs for which the individual may be eligible, including service with the Peace Corps (as established by the Peace Corps Act (22 U.S.C. 2501 et seq.)) and military service; and
 (iv)the individual’s option to opt out of receiving any notifications, or just notifications in a paper format, under this paragraph; and
 (B)after contacting an covered individual under subparagraph (A), notify the individual every 2 years thereafter of the information described in clauses (i) through (iv) of subparagraph (A), unless—
 (i)the individual is serving in a national service program or other program described in subparagraph (A); or
 (ii)the individual has opted out of receiving such notifications under subparagraph (A)(iv); (2)determine how the Administration will enable covered individuals to, and then enable eligible individuals to, apply for a specific national service program and ensure that such application process is the most effective process for the purpose of applying for such a program; and
 (3)develop a long-term strategy to gradually increase the number of opportunities in national service programs so that any covered individual who applies to and is eligible to participate in a national service program will be offered at least one service position..
		10.Living allowance amounts
 (a)Domestic volunteer service act of 1973Section 105(b) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4955(b)(2)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (A), by striking 95 percent and inserting 150 percent; and (B)in subparagraph (B), by striking 105 percent and inserting 210 percent; and
 (2)by adding at the end the following:  (4) (A)A stipend or allowance under this subsection shall not be increased as a result of amendments made by the ACTION for National Service Act, or any other amendment made to this subsection unless the funds appropriated for carrying out this part are sufficient to maintain for the fiscal year in question a number of participants to serve under this part at least equal to the number of such participants serving during the preceding fiscal year.
 (B)In the event that sufficient appropriations for any fiscal year are not available to increase any such stipend or allowance provided to the minimum amount specified in paragraph (2), the Director shall increase the stipend or allowance to such amount as appropriations for such year permit consistent with subparagraph (A)..
				(b)National and community service act of 1990
 (1)National civilian community corps living allowancesSection 158(b) (42 U.S.C. 12618(b)) is amended— (A)by striking The Director the first place it appears and inserting the following:
						
 (1)In generalThe Director; (B)by striking 100 percent and inserting 200 percent; and
 (C)by adding at the end the following:  (2)Increases limited by appropriations (A)Limit on increasesAn allowance under this subsection or section 140 shall not be increased as a result of amendments made by the ACTION for National Service Act, or any other amendment made to this subsection or section 140, respectively, unless the funds appropriated for carrying out this subtitle or subtitle C, respectively, are sufficient to maintain for the fiscal year in question a number of participants to serve under this subtitle or subtitle C, respectively, at least equal to the number of such participants serving during the preceding fiscal year.
 (B)Partial increaseIn the event that sufficient appropriations for any fiscal year are not available to increase an allowance under this subsection above the amount provided for fiscal year 2019 or under section 140 to the minimum amount specified in section 140, respectively, the Director shall increase the allowance to such amount as appropriations for such year permit consistent with subparagraph (A)..
 (2)GrantsSection 189 (42 U.S.C. 12645c) is amended— (A)in subsection (a), by striking $18,000 and inserting $30,000;
 (B)in subsection (e)(1), by striking $19,500 and inserting $39,000; and (C)by adding at the end the following:
						
 (f)Insufficient appropriationsNotwithstanding the increased limitation on grant amounts per full-time equivalent position described in subsection (a) and the increased limitation described in subsection (e)(1) as a result of amendments made by the ACTION for National Service Act, or any other amendment made to this section, the amount of funds per full-time equivalent position approved by the Corporation for a grant, as described in those subsections, shall not be increased unless the funds appropriated for carrying out this subtitle are sufficient to make such increase while maintaining for the fiscal year in question a number of approved national service positions at least equal to the number of such positions during the preceding fiscal year..
					11.Authorized benefits for Corps members
 (a)In generalThe Director shall provide for members of the National Civilian Community Corps to receive benefits authorized by this section.
 (b)Living allowanceThe Director shall provide a living allowance to members of the Corps for the period during which such members are engaged in training or any activity on a Corps project. The Director shall establish the amount of the allowance at any amount not in excess of the amount equal to 200 percent of the poverty line that is applicable to a family of two (as defined by the Office of Management and Budget and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)).
 12.Authorization of appropriationsSection 501 (42 U.S.C. 12681) is amended— (1)in subsection (a)—
 (A)by striking paragraph (2) and inserting the following:  (2)Subtitles c and d (A)Subtitle cThere are authorized to be appropriated for each of fiscal years 2020 through fiscal year 2029, such sums as may be necessary to provide financial assistance under subtitle C of title I for the number of participants in programs and activities under subtitle C for fiscal year 2019.
 (B)Subtitle dThere are authorized to be appropriated, and there are appropriated, for fiscal year 2020 and each subsequent fiscal year, such sums as may be necessary to provide national service educational awards under subtitle D of title I for the number of participants for whom the Administration recorded an obligation under section 149(a)(1)(B) for fiscal year 2019.;
 (B)in paragraph (6), by striking subsection (b) and inserting subsection (c); and (C)by adding at the end the following:
					
 (7)Subtitle kThere are authorized to be appropriated such sums as may be necessary for fiscal year 2020 and each subsequent fiscal year to carry out subtitle K of title I.;
 (2)by redesignating subsection (b) as subsection (c); and (3)by adding after subsection (a) the following:
				
					(b)Additional authorization of appropriations
 (1)AuthorizationThere is authorized to be appropriated to the Administration to carry out its programs and functions, including the programs and activities carried out under this Act and the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.), such additional sums as may be necessary to achieve the goal set forth in paragraph (2).
 (2)Ten-year goalIt is the sense of Congress that sums appropriated under paragraph (1) should be sufficient to provide or facilitate the provision of national service programs and activities under the national service laws (in addition to programs and activities funded under subsection (a) for fiscal year 2020) for not fewer than 1,000,000 participants per year by September 30, 2029.
 (3)Plan for approved national service positionsThe Administration shall— (A)prepare a plan to—
 (i)establish the number of the approved national service positions as 250,000 for fiscal year 2020; and
 (ii)increase the number of the approved positions in each fiscal year through fiscal year 2029, so that the number of approved positions in fiscal year 2029 is sufficient to support the goal in paragraph (2);
 (B)ensure that the increases described in subparagraph (A)(ii) are achieved through an appropriate balance of full- and part-time service positions;
 (C)not later than 1 year after the date of enactment of the ACTION for National Service Act, submit a report to the authorizing committees on the status of the plan described in subparagraph (A);
 (D)not later than 8 years after the date of enactment of the ACTION for National Service Act, submit a report to the authorizing committees on the progress of the Administration towards the goal described in paragraph (2), and the potential for exceeding that goal in fiscal year 2029 and beyond; and
 (E)subject to the availability of appropriations and quality service opportunities, implement the plan described in subparagraph (A)..
			13.Exclusion from gross income of national service educational awards
 (a)In generalSection 117 of the Internal Revenue Code of 1986 (relating to qualified scholarships) is amended by adding at the end the following new subsection:
				
 (e)National service educational awardsGross income shall not include any national service educational award described in subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.)..
 (b)Exclusion of discharge of student loan debtSubsection (f) of section 108 of such Code is amended by adding at the end the following new paragraph:
				
 (6)Payments under national service educational award programsIn the case of an individual, gross income shall not include any amount received a national service educational award under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.)..
 (c)Effective dateThe amendment made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			14.Income tax exclusion for living allowance
 (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139G the following new section:
				
 139H.Living allowance for national service participantsGross income does not include the amount of any living allowance provided under section 140 of the National and Community Service Act of 1990..
 (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 139G the following new item:
				
					
						Sec. 139H. Living allowance for national service participants..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			15.Conforming amendments to the National and Community Service Act of 1990
 (a)DefinitionsSection 101 (42 U.S.C. 12511) is amended— (1)by striking paragraph (9) and inserting the following:
					
 (9)DirectorThe term Director means the Director of the National and Community Service Administration appointed under section 193.;
 (2)by striking paragraph (12) and inserting the following:  (12)AdministrationThe term Administration means the National and Community Service Administration established under section 191.;
 (3)by redesignating paragraphs (12), (1) through (8), (10), (11), and (9) as paragraphs (1) through (12), respectively; and
 (4)by transferring the redesignated paragraphs so the paragraphs appear in numerical order. (b)Service-Learning programs (1)Section 113(a) (42 U.S.C. 12525(a)), section 114(c) (42 U.S.C. 12526(c)), and section 116(a) (42 U.S.C. 12528(a)) are amended, in the subsection headings, by striking Corporation and inserting Administration.
 (2)Section 116(a)(2) (42 U.S.C. 12528(a)(2)) is amended, in the paragraph heading, by striking Noncorporation and inserting Nonadministration. (c)National service trust program (1)Section 121 is amended—
 (A)in subsection (e)(5)(B) (42 U.S.C. 12571(e)(5)(B)), in the subparagraph heading, by striking Corporation and inserting Administration; and (B)by striking subsection (f).
 (2)Section 122 (42 U.S.C. 12572) is amended— (A)in subsection (d)(1), in the paragraph heading, by striking corporation and inserting administration; and
 (B)in subsection (f)(1)(A)— (i)in the subparagraph heading, by striking corporation and inserting administration; and
 (ii)by striking the strategic plan approved under section 192A(g)(1,) and inserting the strategic plan recommended by the Board during consultation under section 193A(b)(1),. (3)Section 129A(b) (42 U.S.C. 12581a(b)) and section 131(f) (42 U.S.C. 12583(f)) are amended, in the subsection headings, by striking Corporation and inserting Administration.
 (d)National service trustSection 145 (42 U.S.C. 12601) is amended, in subsections (a)(2) and (d)(1), by striking section 196(a)(2) and inserting section 199P. (e)National civilian community corps (1)Section 159 (42 U.S.C. 12619) is amended—
 (A)in subsection (a)— (i)in paragraph (1), by striking , including those recommended by the Board, and inserting , after consultation with the Board,; and
 (ii)by striking paragraph (3) and inserting the following:  (3)at the election of the Director, carry out any other activities recommended by the Board.; and
 (B)in subsection (b)— (i)in paragraph (1), by adding and at the end;
 (ii)in paragraph (2), by striking ; and and inserting a period; and (iii)by striking paragraph (3).
 (2)Section 165(1) (42 U.S.C. 12626(1)) is amended by striking Board of Directors and inserting Advisory Board. (f)Administration (1)Section 172(b) (42 U.S.C. 12632(b)) is amended, in the subsection heading, by striking Corporation and inserting Administration.
 (2)Section 178 (42 U.S.C. 12638) is amended— (A)in subsection (c)(3), in the paragraph heading, by striking Corporation and inserting Administration; and
 (B)in subsection (j)(1), in the paragraph heading, by striking corporation and inserting administration. (g)National and community service administration (1)Subtitle G of title I (42 U.S.C. 12651 et seq.) is amended by striking the subtitle heading and inserting the following:
					
						GNational and Community Service Administration.
 (2)Section 191 (42 U.S.C. 12651) is amended in the section heading by striking corporation for national and community service and inserting national and community service administration. (3)Section 192 (42 U.S.C. 12651a) is amended by striking the section heading and inserting the following:
					
						192.Advisory board.
 (4)Section 192A (42 U.S.C. 12651b) is amended by striking the section heading and inserting the following:
					
						192A.Authorities and duties of the board.
 (5)Section 193 (42 U.S.C. 12651c) and section 193A (42 U.S.C. 12651d) are amended, in the section headings, by striking chief executive officer and inserting director.
 (6)Section 193A (42 U.S.C. 12651d) is amended— (A)in subsection (a), by striking that are not reserved to the Board, and inserting , after consultation with the Board;
 (B)in subsection (b)— (i)in paragraphs (1), (2)(A), (3)(A), (4)(A), and (8) by striking prepare and submit to the Board and inserting after consultation with the Board, prepare and submit to the authorizing committees;
 (ii)in paragraph (2)(B), by striking an approved proposal under section 192A(g)(2) and inserting a proposal recommended by the Board during consultation under subparagraph (A); (iii)in paragraph (3)(B), by striking an approved proposal under section 192A(g)(3) and inserting a proposal recommended by the Board during consultation under subparagraph (A);
 (iv)in paragraph (4)(B), by striking an approved proposal under section 192A(g)(4) and inserting a plan recommended by the Board during consultation under paragraph (A); (v)in paragraph (7), by striking prepare and submit to the authorizing committees and the Board and inserting after consultation with the Board, prepare and submit to the authorizing committees;
 (vi)in paragraph (9)(B)— (I)in clause (i), by striking approved by the Board under section 192A(g)(1) and inserting recommended by the Board during consultation under paragraph (1);
 (II)in clause (ii), by striking approved by the Board under paragraph (2) or (3) of section 192A(g) and inserting recommended by the Board during consultation under paragraph (2)(A) or (3)(A); and (III)in clause (iii), by striking approved by the Board under section 192A(g)(4) and inserting recommended by the Board during consultation under paragraph (4)(A);
 (vii)in paragraph (10)(A), by striking the services referred to in paragraph (1), and the money and property referred to in paragraph (2), of section 196(a) and inserting the services referred to in section 196(a)(1), and the money and property referred to in section 199P,;
 (viii)in paragraph (11), by striking prepare and submit to the Board and inserting , after consultation with the Board, prepare and submit to the authorizing committees; and (ix)in paragraph (12)—
 (I)by striking members of the Board and; (II)by striking each member of the Board and; and
 (III)by striking such member of the Board or; and (C)in subsection (d), by striking paragraph (3).
 (7)Section 195 (42 U.S.C. 12651f) is amended— (A)in subsection (c), in the subsection heading, by striking Corporation and inserting Administration; and
 (B)in subsection (f)(1), by striking The Chief Executive Officer, acting upon the recommendation of the Board, may establish advisory committees in the Corporation to advise the Board and inserting The Director may establish advisory committees in the Corporation to advise the Director.
 (8)Sections 196A (42 U.S.C. 12651h) and 198 (42 U.S.C. 12653) are amended in the section headings by striking corporation and inserting administration.
 (h)Investment for quality and innovationPart I of subtitle H of title I (42 U.S.C. 12653 et seq.) is amended by striking the part heading and inserting the following:
				
					IADDITIONAL ADMINISTRATION ACTIVITIES TO SUPPORT NATIONAL SERVICE.
 (i)Authorization of appropriationsSection 501(a)(5)(B) (42 U.S.C. 12681(a)(5)(B)) is amended, in the subparagraph heading, by striking Corporation and inserting Administration.
 (j)Global references to corporationExcept in section 101(21)(A)(ii), section 132(b), or section 601(b) of the National and Community Service Act of 1990 (42 U.S.C. 12511(21)(A)(ii), 12584(b)), and except as provided in the table of contents or any heading of the Act, the Act is amended by striking Corporation each place it appears and inserting Administration.
 (k)Global references to chief executive officerExcept as provided in the table of contents or any heading of the National and Community Service Act of 1990, the Act is amended by striking Chief Executive Officer each place it appears and inserting Director.
 (l)Table of contentsThe table of contents in section 1(b) (42 U.S.C. 12501 note) is amended— (1)in the items relating to subtitle G of title I—
 (A)by striking the item relating to the subtitle heading for subtitle G and inserting the following:  GNational and Community Service Administration; (B)by striking the item relating to section 191 and inserting the following:
						
							191.National and community service administration;
 (C)by striking the item relating to section 193 and inserting the following:  193.Director; (D)by striking the item relating to section 193A and inserting the following:
						
							193A.Authorities and duties of the director; 
 and(E)by striking the item relating to section 196A and inserting the following:  196A.Administration state offices; (2)in the items relating to part I of subtitle H of title I—
 (A)by striking the item relating to the part heading and inserting the following:  Part I—Additional Administration Activities To Support National Service; 
 and(B)by striking the item relating to section 198 and inserting the following:  198.Additional administration activities to support national service;  and(3)in the items relating to title I, by adding at the end the following:
					
						KNational Service Foundation
							199P.National Service Foundation.
				16.Conforming amendments to the Domestic Volunteer Service Act of 1973
 (a)DefinitionsSection 421 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5061) is amended— (1)by striking paragraph (1) and inserting the following:
					
 (1)the term Director means the Director of the National and Community Service Administration appointed under section 193 of the National and Community Service Act of 1990;;
 (2)by striking paragraph (7) and inserting the following:  (7)the term Administration means the National and Community Service Administration established under section 191 of the National and Community Service Act of 1990;;
 (3)by redesignating paragraphs (7), (20), (1), (8), (9), (10), (11), (13), (12), (3), (4), (6), (5), (14), (15), (16), (17), (2), (18), and (19) as paragraphs (1) through (20), respectively; and
 (4)transferring such redesignated paragraphs so that the paragraphs appear in numerical order. (b)References to namesThe Domestic Volunteer Service Act of 1973 is amended—
 (1)in section 2(b) (42 U.S.C. 4950(b)), by striking Corporation for National and Community Service and inserting Director of the National and Community Service Administration; (2)except as provided in subsection (a) and paragraph (1) of this subsection, by striking Corporation each place it appears and inserting Administration; and
 (3)in section 201(h) (42 U.S.C. 5001(h)), by striking Chief Executive Officer and inserting Director. 